Exhibit 10.14.2

NONEMPLOYEE DIRECTORS COMPENSATION

Effective November 2, 2011

 

Annual retainer    $22,500 per quarter, payable in cash or as otherwise elected
by a nonemployee director pursuant to the Deferred Compensation Plan (“Deferred
Plan”). Annual RSU grant1    An annual restricted share unit (“RSU”) grant of
the number of RSUs equal to $140,000 divided by the closing price of the
Company’s common shares on the date of grant (the “Grant Date Closing Price”);
one year cliff vest. Presiding Director    Additional retainer is $5,000 per
quarter, payable in cash or as elected under Deferred Plan. Annual RSU grant
value increased by $20,000. Audit Committee Chair    Additional retainer is
$5,000 per quarter, payable in cash or as elected under Deferred Plan. Human
Resources and Compensation Committee Chair    Additional retainer is $3,750 per
quarter, payable in cash or as elected under Deferred Plan. Nominating and
Governance Committee Chair    Additional retainer is $2,500 per quarter, payable
in cash or as elected under Deferred Plan

 

1 

Awards to be granted pursuant to the 2007 Nonemployee Directors’ Equity
Incentive Plan, as amended.